Order, Supreme Court, New York *668County (Marilyn Shafer, J.), entered July 3, 2002, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff contracted with defendant for defendant to deliver certain packages C.O.D. The packages were delivered by defendant’s delegatee, Federal Express, and, upon delivery, two cashier’s checks, subsequently determined to be fraudulent, were obtained by the delegatee. Inasmuch, however, as the checks appeared to be in the correct amounts, and otherwise bore the necessary facial indicia of validity, no claim lies against defendant carrier for negligence in their acceptance (see McCall-Thomas Eng’g Co., Inc. v Federal Express Corp., 81 F3d 28, 31 [1996]; see e.g. Leather Facts v Foy, 157 Misc 2d 35, 37 [1993]; Transfer Prods. Co. v United Parcel Serv., 105 Misc 2d 1022, 1023-1024 [1980]). We note that defendant did not in its contract with plaintiff undertake any greater duty than is imposed upon a carrier at common law to inquire as to the checks’ validity.
We have reviewed plaintiffs remaining arguments and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.